Citation Nr: 1046417	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-23 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right hip disorder, 
claimed as secondary to the service-connected degenerative disc 
disease of the lumbosacral spine.

3.  Entitlement to service connection for a left hip disorder, 
claimed as secondary to the service-connected degenerative disc 
disease of the lumbosacral spine.

4.  Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to the service-connected 
degenerative disc disease of the lumbosacral spine.

5.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1948 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a hearing at the RO in August 2010.  A transcript of the 
hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for a right hip disorder, a left 
hip disorder, and a cervical spine disorder, and the issue of (4) 
entitlement to an increased rating for degenerative disc disease 
of the lumbosacral spine, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran was exposed to acoustic trauma during service; he has 
endorsed a credible history of continuous hearing impairment 
since service separation, he is presently diagnosed with a 
hearing loss disability for VA purposes, and the weight of the 
competent evidence is in relative equipoise on the question of 
whether his current hearing loss disability is related to 
service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, bilateral 
hearing loss was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  In the present case, in view of the favorable 
disposition, the Board finds that all notification and 
development action necessary to render a fair decision on the 
issue of service connection for bilateral hearing loss has been 
accomplished.  



II.  Analysis

The Veteran contends that service connection is warranted for 
bilateral hearing loss.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service (as opposed to 
intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).   

Also, service connection may be presumed for certain chronic 
disorders, including sensorineural hearing loss (SNHL), where 
demonstrated to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 
between 0 and 20 decibels, and higher threshold shows some degree 
of hearing loss.  See Hensley, 5 Vet. App. at 157.  

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis if (1) the layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  Additionally, held a lay person may speak as 
to etiology in some limited circumstances in which nexus is 
obvious merely through lay observation, such as a fall leading to 
a broken leg.  Jandreau, supra.

The Board's duty is to assess the credibility and probative 
weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Here, the Board finds that the evidence is at least in a state of 
equipoise in showing that the Veteran has a current hearing loss 
disability that at least as likely as not had its onset during 
his active service.  

The evidentiary record contains audiological evaluation results 
during the period of appellate review showing bilateral 
sensorineural hearing loss (SNHL) with impairment satisfying the 
criteria for a hearing loss disability for VA purposes under 38 
C.F.R. § 3.385.  Accordingly, the remaining issue is whether the 
Veteran's current hearing loss disability had its onset during 
service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  On this 
issue, the Veteran's service treatment records (STR) show that 
whispered voice testing during his March 1954 discharge 
examination was 15 out of 15.  

At his August 2010 Board hearing the Veteran testified that he 
had significant noise exposure during service working in a 
kitchen.  He explained that the kitchens used oil-burning, high-
pressure stoves, which emitted a constant whine.  Additionally, 
he worked around other sailors who had to wash dishes.  They 
would throw the pots and pans around, which sounded like bells 
ringing.  

The Board finds that the Veteran's assertions are credible and 
competent evidence of noise exposure during his six years of 
service.  See Dalton, 21 Vet. App. at 36; Layno, 6 Vet. App. at 
470.  Moreover, such assertions are consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a).  
Accordingly, in-service noise exposure is conceded.  The 
remaining question, then, is whether the currently demonstrated 
hearing loss disability is related to such in-service noise 
exposure.  

With regard to his post-service symptoms, the Veteran testified 
at his August 2010 Board hearing that a friend, who worked with 
hearing aids at a department store, first pointed out to him that 
he had hearing loss.  This occurred approximately 5 years after 
his service separation.  The friend introduced him to hearing 
aids, and he noticed an immediate improvement in his hearing as a 
result. 

At a June 1987 VA examination (for an unrelated, orthopedic 
claim), the Veteran reported wearing hearing aids for 20 to 22 
years.  The Board notes that 22 years prior to 1987 would be 
1965, which is approximately 11 years following his 1954 service 
separation, rather than 5, as he indicated during his Board 
hearing.  Nonetheless, this assertion at the 1987 VA examination 
is consistent with the Veteran's current report of obtaining 
hearing aids within a relatively short period following his 
service separation.  

In a statement received in June 2006, a Board Certified Hearing 
Instrument Specialist (BC-HIS) wrote that he had worked with the 
Veteran since 1997 for a long history of hearing impairment 
dating back to the Veteran's service.  The BC-HIS clarified that 
he did not have the Veteran's past records, "which may be of 
interest" in showing the progression of the Veteran's hearing 
loss.

In August 2006, the Veteran underwent a VA examination with an 
audiologist.  He indicated that he had noise exposure during 
service as an engineer working around "large trucks" for six 
months, then as a food service supervisor.  He denied post-
service occupational and recreational noise exposure.  The VA 
examiner diagnosed severe-to-profound bilateral SNHL and opined 
that the hearing loss was not caused by or a result of noise 
exposure during service.  

On this record, the Board finds the evidence to be at least in a 
state of relative equipoise in showing that the Veteran's current 
hearing loss disability was as likely as not incurred in active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.385; 
Hensley, 5 Vet. App. at 159.       

Although the August 2006 VA examiner opined otherwise, such 
opinion does not address the Veteran's credible and competent 
account of having hearing loss since service.  Moreover, the VA 
examiner did not explain the reasoning for his negative opinion.  
Accordingly, the VA examiner's opinion has little probative 
value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  Thus, the Board finds that the VA examiner's opinion is 
not sufficiently probative to outweigh the remaining favorable 
evidence of record.  

For these reasons, the Board finds that by extending the benefit 
of the doubt to the Veteran, service connection is warranted and 
his claim is granted.  


ORDER

Service connection for bilateral hearing loss is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.


REMAND

Upon review, the Board finds that further evidentiary development 
is necessary on the issue of service connection for a right hip 
disorder, a left hip disorder, and a cervical spine disorder, as 
well as the issue of entitlement to an increased rating for 
degenerative disc disease (DDD) of the lumbosacral spine.

With regard to the claims of service connection, the Veteran is 
presently service-connected for DDD of the lumbar spine.  He 
contends that a current right hip disorder, left hip disorder, 
and cervical spine disorder are caused or aggravated by the 
service-connected disability.  He underwent a VA examination to 
address this issue in January 2006, but the VA examiner opined 
that "it is not possible to resolve the question of a direct 
association . . . without resort to mere speculation."  The Board 
finds that the VA examiner's opinion is inadequate for two 
reasons.  

First, the Board notes that if a VA examiner determines that an 
opinion would require speculation, this conclusion is only 
sufficient if the examiner "clearly identif[ies] precisely" why 
an opinion cannot be reached.  See Jones v. Shinseki, 23 Vet. 
App. 382, (2010).  Otherwise, such an opinion is not pertinent 
because it provides neither positive nor negative support for a 
claim.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  
Here, the VA examiner listed several factors "[c]omplicating" his 
inability to reach a conclusion.  The VA examiner did not, 
however, clearly explain that a favorable conclusion could not be 
reached because of these complicating factors.  Accordingly, the 
VA examiner did not clearly explain why he could not reach an 
opinion.  See Jones, 23 Vet. App. at 389-90.

Second, the VA examiner's opinion is inadequate because he did 
not address the issue of aggravation.  The Board emphasizes that 
service connection may be granted for a disability that is either 
(1) caused  or (2) aggravated by a service-connected disability.  
See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Here, the January 2006 VA examiner wrote that he could 
not reach an opinion on the issue of whether the lumbar spine 
disability caused the claimed disorders on appeal.  However, he 
did not at all address whether the service-connected lumbar spine 
disability has aggravated a hip or cervical spine disorder.  

For these two reasons, the January 2006 VA examiner's opinion is 
inadequate to decide the issue of service connection for a right 
hip disorder, a left hip disorder, and a cervical spine disorder.  
The record otherwise lacks sufficient evidence upon which to 
decide the claims.  Therefore, remand for a new VA examination is 
necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also finds that a new VA examination is necessary 
regarding the issue of entitlement to an increased rating for DDD 
of the lumbar spine.  In particular, the Veteran last underwent a 
VA examination in January 2006 to evaluate the severity of the 
disorder.  In his July 2008 substantive appeal, the Veteran wrote 
that the January 2006 VA examination did not accurately reflect 
the severity of the disorder.  More importantly, approximately 
five years has passed since the January 2006 VA examination.  
Although a passage of time alone is not, as a rule, sufficient to 
necessitate a new VA examination, the Board finds that there is a 
need here to verify the current severity of the service-connected 
disability.  In particular, the Veteran, at his August 2010 Board 
hearing, described now experiencing a "big curve" in his back 
during flare-ups, using a cane to walk, and being unable to stand 
(motionless) for more than 5 minutes.  His testimony indicates 
that there has been a material change in the disability.  
Accordingly, remand is necessary to obtain a VA examination to 
evaluate the current nature, extent and severity of his service-
connected DDD of the lumbar spine.  See 38 C.F.R. §§ 3.326, 
3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The AMC/RO should also ensure that the VA examination expresses 
all medical findings in terms conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. After completing any initial development 
deemed warranted based upon a review of the 
entire record, to include associating any 
pertinent outstanding records with the claims 
folder, the RO should schedule the Veteran 
for a VA examination to determine the nature 
and likely etiology of the claimed (a) right 
hip disorder, (b) left hip disorder, and (c) 
cervical spine disorder.  The entire claims 
file, including a copy of this remand, must 
be made available to the examiner for review.  

Accordingly, the examiner is asked to review 
the pertinent evidence, including the 
Veteran's lay assertions, and also undertake 
any indicated studies.  Then, based on the 
record review and examination results, the 
examiner is asked to address the following:

(a) Is it at least as likely as not that the 
Veteran has a current disorder of the right 
and/or left hip that was either (1) due to 
active service, (2) caused by the Veteran's 
service-connected DDD of the lumbar spine or 
(3) aggravated by (i.e., permanently worsened 
beyond the natural progression of the 
disorder), as a consequence of the Veteran's 
service-connected DDD of the lumbar spine?  

(b) Is it at least as likely as not that the 
Veteran has a current cervical spine disorder 
that had its onset during his active service?  
In making this determination, the VA examiner 
is asked to address (and discuss) the 
Veteran's assertion that he has had neck pain 
since a motor vehicle accident during service 
and a fall later during service.  If the 
examiner concludes that the Veteran does not 
have a current cervical spine disorder that 
had its onset during service, the examiner is 
asked to indicate whether it is at least as 
likely as not that a current cervical spine 
disorder either (1) was caused by or (2) has 
been aggravated by (i.e., permanently worsened 
beyond the natural progression of the 
disorder) the Veteran's service-connected DDD 
of the lumbar spine.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.  If the examiner cannot respond 
without resorting to speculation, he should 
explain why a response would be 
speculative. 

2.  The RO should also schedule the Veteran 
for an appropriate VA examination(s) to 
determine the nature and severity of the 
service-connected DDD of the lumbar spine.  
The entire claims file, including a copy of 
this remand, must be made available to the 
examiner for review.  

Accordingly, the examiner should review the 
pertinent evidence, including the Veteran's 
lay assertions, and undertake any indicated 
studies.  Then, based on the results of the 
examination, the examiner should provide an 
assessment of the current nature and severity 
of the DDD of the lumbar spine.  In doing so, 
the examiner is asked to express the findings 
of range of motion studies in degrees and in 
relation to normal range of motion.  The 
examiner is also asked to fully describe any 
functional loss due to pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the affected 
joint.  The examiner is also asked to 
identify whether the Veteran has had any 
incapacitating episodes requiring bed rest 
prescribed by a physician within the past 12 
months.  If so, the number of such episodes 
should be indicated.  Finally, the examiner 
should identify any neurologic abnormalities 
of the lower extremities attributable to the 
DDD of the lumbar spine.

Accordingly, the VA examiner, in a printed 
(typewritten) report, should set forth all 
examination findings.  Also, specific 
references to the Veteran's claims file, 
including all pertinent medical records, and 
the Veteran's lay assertions should be 
provided, as appropriate.

3.  After completing all requested action, 
along with any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claims in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


